DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 4-9, 11-16, 20-24 are pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9, 11-16, 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim language in the following claims is not clearly understood:
As per claim 4, line 9, it is unclear whether “a mutex” is referring to the same “a mutex” in line 2 (i.e. which mutex are “the mutex” in lines 11 and 13 referring to? Consistent term should be used with “the” or “said”)
Line 12, it is unclear what it meant by “an alternative stack” (i.e. alternative to which stack? Stack associated with the task or different type of stack?)
As per claim 11, line 9, it is unclear what it meant by “pre-emption point” (i.e. task which may be preempted or task to be preempted? Preempted by higher priority task or interrupts?)
Line 11, it is unclear whether “a mutex” is referring to the same “a mutex” in line 2 (i.e. which mutex is “the mutex” in line 16 referring to? A mutex or the identified mutex? Consistent term should be used with “the” or “said”)
As per claim 20, line 12, it is unclear what it meant by “pre-emption point” (i.e. task which may be preempted or task to be preempted? Preempted by higher priority task or interrupts?)
Line 16, it is unclear what it meant by “execute the signal handler upon execution of the task” (i.e. execution at the same time or upon completion of the task or upon task releases the mutex?)
As per claims 5-9, 12-16, 21-24, they depend from rejected claims and do not resolve the deficiencies thereof and are therefore rejected for at least the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kass US Pub 2010/0138685 (hereafter Kass) in view of Jayakumar et al. US Pub 2014/0281092 (hereafter Jayakumar) and further in view of Shanbhogue at al. US Pub 2016/0381050 (hereafter Shanbhogue).

As per claim 1,  Kass teaches the invention substantially as claimed including a processing apparatus for preventing a task-signal deadlock arising due to contention for a mutex in a real-time operating system (RTOS) (para[0034], providing real-time handling by allowing signals from host OS with locking mechanism);
the processing apparatus comprising: a processor; and a memory communicatively coupled to the processor, wherein the memory stores processor-executable instructions, which, when executed by the processor, cause the processor to: detect a signal notification sent to a task, for execution of a signal handler (para[0065], FIG. 4b, signal waiter thread waiting for a signals from the host OS and catches the signal and call the modified signal handler of the OS);
identify a mutex to be acquired by the signal handler when the signal notification is detected; determine whether the mutex has been acquired by the task (para[0067], when thread calls the signal handler, it tries to acquire the mutex, which is the “same” mutex that the worker thread acquires (thus, the mutex is identified when signal is detected), and determine that the mutex is not free because the worker thread has acquired the same mutex).
Kass does not explicitly teach prevent the task-signal deadlock by using an alternative stack for execution of the signal handler, in response to determining that the mutex has been acquired by the task.
However, Jayakumar teaches prevent the task-signal deadlock by using an alternative for execution of the signal handler, in response to determining that the mutex has been acquired by the task (para[0035-0036, 0048], when SMI executing thread cannot acquire master thread lock due to the lock already taken by other thread (thus deadlock), execute the subordinate system management interrupt handler in response to failure to acquire the master thread lock in order to prevent the deadlock).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Jayakumar’s teaching to Kass’ invention in order to prove a method of system management interrupt handling for multi-core processors by initiating handling of the SMI without waiting for other processor cores to enter SMM, which reduces latency for handling SMIs and increases scalability of SMI handling with increased core count and such improved latency and scalability allow SMI based handling of machine check exceptions (para[0018]).
Kass and Jayakumar do not explicitly teach using an alternative stack for execution of the signal handler.
However, Shanbhogue teaches using an alternative stack for execution of the signal handler (para[0062], the system provides a mechanism to switch stacks on interrupts known as an interrupt stack table, which allows interrupt handlers to use different stacks).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Shanbhogue’s teaching to Kass and Jayakumar’s invention in order to provide a method to protect shadow stacks which is effective to prevent user-level software (store to memory instruction) from being able to modify the shadow stack contents, and to avoid needing to have privileged system software perform save and restore of the SSP and facilitate user-level multithreading (para[0070, 0081]).

As per claim 5, Kass, Jayakumar and Shanbhogue teach the processing apparatus of claim 4, Kass teaches RTOS (para[0034]).
	In addition, Shanbhogue teaches wherein the alternative stack is selected from a first number of additional stacks in the system (para[0062], exception handler programmed with an IST index that is used to select one of the multiple stacks from the IST).

As per claim 6, Jayakumar teaches dedicated for the prevention of the task-signal deadlock (para[0035-0036, 0048], execute the subordinate system management interrupt handler (dedicated for preventing deadlock) in response to failure to acquire the master thread lock).
In addition, Shanbhogue teaches wherein the first number is a predefined number, and the predefined number of additional stacks (para[0062], exception handler programmed with an IST index that is used to select one of the seven stacks (predefined number) from the IST).


As per claim 8, Jayakumar teaches wherein the processor-executable instructions further cause the processor to continue execution of the task without interruption in response to determining that the mutex has not been acquired by the task (para[0035-0036, 0048], when the master thread lock can be acquired by the SMI handling thread, execution of the master SMI handler proceed without interruption).

As per claim 9, Shanbhogue teaches wherein the alternative stack is automatically allocated by the processor (para[0062], the system provides a mechanism to switch stacks on interrupts known as an interrupt stack table, which allows interrupt handlers to use different stacks).


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kass in view of Jayakumar and Shanbhogue as applied to claim 4 above, and further in view of Vrind et al. US Pub 2015/0293793 (hereafter Vrind).

As per claim 7, Kass, Jayakumar and Shanbhogue teach the processing apparatus of claim 4, but they do not explicitly teach wherein the signal handler is provided with a priority that is higher than that of the task.
However, Vrind teaches the signal handler is provided with a priority that is higher than that of the task (para[0066-0070], handling of signals are prioritized over execution of task).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Vrind’s teaching to Kass, Jayakumar and Shanbhogue’s invention in order to provide a method for preemptive scheduling of tasks in an RTOS, where two level priority is assigned to each task that is created, to avoid and minimize context saving and restoring procedures which is costly as they affect scheduling latency (para[0044]).

Allowable Subject Matter
Claims 11-16, 20-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMY EUNHYE LEE whose telephone number is (571)270-7773. The examiner can normally be reached Mon, Thur, Fri 9PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMY E LEE/Primary Examiner, Art Unit 2195